Case 18-24771        Doc 20     Filed 02/15/19     Entered 02/15/19 09:42:08          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-24771
         Kioni A King

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/14/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,676.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-24771        Doc 20      Filed 02/15/19    Entered 02/15/19 09:42:08              Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor                   $0.00
         Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                         $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $0.00
     Court Costs                                                          $0.00
     Trustee Expenses & Compensation                                      $0.00
     Other                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $0.00

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim        Claim         Principal       Int.
 Name                                Class   Scheduled      Asserted     Allowed          Paid          Paid
 CITY OF CHICAGO DEPT OF FINANCE Secured       11,516.80            NA             NA           0.00        0.00
 ACCEPTANCE NOW                  Unsecured      4,619.00            NA             NA           0.00        0.00
 AMER FST FIN                    Unsecured      1,211.00            NA             NA           0.00        0.00
 ARS ACCOUNT RESOLUTION/MEDICA Unsecured           596.00           NA             NA           0.00        0.00
 CAINE & WEINER CO/ENTERPRISE RE Unsecured         559.00           NA             NA           0.00        0.00
 CAPITAL ONE                     Unsecured         370.00           NA             NA           0.00        0.00
 CONVERGENT OUTSOURCING/SPRIN Unsecured            226.00           NA             NA           0.00        0.00
 CREDITORS DISCOUNT & AUDIT/MED Unsecured          255.00           NA             NA           0.00        0.00
 ATT/DIVERSIFIED CONSULTANT      Unsecured         888.00           NA             NA           0.00        0.00
 ENHANCED RECOVERY CO/TMOBILE Unsecured            247.00           NA             NA           0.00        0.00
 FIRST PREMIER BANK/JEFFERSON CA Unsecured         575.00           NA             NA           0.00        0.00
 FIRST PREMIER BANK/JEFFERSON CA Unsecured         372.00           NA             NA           0.00        0.00
 ILLINOIS TOLLWAY                Unsecured      1,000.00            NA             NA           0.00        0.00
 IRS                             Unsecured     15,000.00            NA             NA           0.00        0.00
 LVNV FUNDING LLC/RESURGENCE L Unsecured           588.00           NA             NA           0.00        0.00
 PORTFOLIO RC/CAPITAL ONE BANK Unsecured        1,005.00            NA             NA           0.00        0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00           NA             NA           0.00        0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00           NA             NA           0.00        0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00           NA             NA           0.00        0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00           NA             NA           0.00        0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00           NA             NA           0.00        0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00           NA             NA           0.00        0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00           NA             NA           0.00        0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00           NA             NA           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-24771        Doc 20      Filed 02/15/19     Entered 02/15/19 09:42:08              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/15/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
